Citation Nr: 0842218	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  04-20 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUES

1.  Whether Vacatur of the April 7, 2008 decision of the 
Board of Veterans' Appeals denying service connection for 
post-traumatic stress disorder (PTSD) is warranted.  
 
2.  Entitlement to service connection for claimed PTSD.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

The veteran and A VA social worker


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO rating decision.  

The veteran testified before the RO's Decision Review Officer 
(DRO) in July 2004.  The veteran and a VA social worker then 
testified before the undersigned Veterans Law Judge at a 
hearing held at the RO in September 2005.  

The Board remanded the case to the RO via the Appeals 
Management Center (AMC) in Washington, DC in January 2006 and 
June 2007.  

The Board issued a decision in April 2008 denying service 
connection for PTSD.  For the reasons articulated below the 
Board is vacating that decision to enable the Board to 
adjudicate the claim de novo.  


FINDINGS OF FACT

1.  On April 7, 2008 the Board issued a decision denying 
service connection for PTSD.  

2.  Some evidence pertinent to the appeal of the claim of 
service connection for PTSD was of record prior to the 
Board's April 7, 2008 decision but was not considered in 
making that decision.  

3.  All notification and development action needed to fairly 
adjudicate the issue of service connection for PTSD de novo 
has been accomplished.  

4.  The veteran is not shown to have engaged in combat with 
the enemy in connection with his service in the Republic of 
Vietnam.  

5.  The veteran currently is not shown to have a diagnosis of 
PTSD that is due to an independently verified or potentially 
verifiable stressor during his period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board's decision of April 
7, 2008 denying service connection for PTSD are met.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.904 (2008).  

2.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VACATUR

The Board may vacate an appellate decision when the veteran 
has been denied due process.  See 38 U.S.C.A. § 7104 (West 
2007); 38 C.F.R. § 20.904 (2007).  

In December 2007 the Appeals Management Center (AMC) received 
from the veteran evidence in the form of treatment records 
from the Cleveland VA Medical Center (VAMC) dating from 
October to December 2007.  

The RO considered these records in readjudicating the case as 
reflected in the February 2008 Supplemental Statement of the 
Case (SSOC).  However, the records themselves were not 
associated with the claims file at the time of the Board's 
review in April 2008 and thus were not considered by the 
Board in making its decision.  

The Board's failure to consider the evidence submitted by the 
veteran may be considered a violation of due process.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered to be in the constructive possession 
of VA adjudicators during consideration of a claim, 
regardless of whether those records are physically on file).  

Accordingly, the Board hereby vacates its decision of April 
7, 2008.  A new decision is being rendered hereinbelow on 
these matters as though that Board decision had never been 
issued.  


II.  DUTIES TO NOTIFY AND ASSIST

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In November 2002, prior to the May 2003 rating decision on 
appeal, the RO sent the veteran a letter advising him that to 
establish service connection the evidence must show an injury 
in service or a disease that began in or was made worse 
during military service, or an event causing an injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.  The letter also enclosed a VA 
questionnaire entitled Information in Support of a Claim for 
Service Connection for PTSD.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was been afforded ample opportunity to submit such 
information and evidence prior to issuance of the rating 
decision on appeal.  

In February 2006, the AMC sent the veteran a letter advising 
him that VA is responsible for getting relevant records held 
by any Federal agency, to include military records, Social 
Security Administration (SSA) records, and records from VA 
and other Government agencies.  

The letter advised the veteran that that VA would make 
reasonable efforts to obtain relevant records from non-
Federal agencies and entities if authorized by the veteran to 
do so.  

The AMC letter specifically advised the veteran, "If there 
is any other evidence that has not been previously considered 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  

The Board finds that the AMC letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
expressly met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements provided to the 
veteran only after the rating decision.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the most recent SSOC in 
February 2008.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The AMC advised the veteran of the fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability) by a letter in June 2007.  

Further, the Board's action herein denies service connection 
for the claimed disorder, so no degree of disability or 
effective date will result from the Board's decision.  There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) and service 
personnel record (SPR) are both on file, as are medical 
records from those VA and non-VA medical providers that the 
veteran identified as having relevant records.  

The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

In specific regard to stressor verification, VA is obligated 
to obtain relevant records pertaining to claimant's active 
military service that are held or maintained by a government 
entity, if the claimant furnished sufficient information to 
locate those records.  38 U.S.C.A. § 5103A(b)(3)(c)(1).  

As noted in more detail hereinbelow, the veteran has not 
identified any stressors that are verifiable through the U.S. 
Army and Joint Services Records Research Center (JSRRC), the 
National Archives and Records Administration (NARA), or any 
other agency.  

The veteran testified before the RO's DRO and he also 
testified before the Board; at his hearing before the Board 
he introduced a witness on his behalf.  

Finally, the Board finds no reason to remand for a medical 
examination at this point, for the reasons articulated 
hereinbelow.  

A medical examination is not required if the appellant has 
not presented a prima facie case for the benefit claimed.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curiam).  As will be explained, the veteran has not presented 
a prima facie case because he does not have a verified 
stressor.  

The veteran has been reported to have a diagnosis of PTSD, 
and that diagnosis is not currently in dispute.  The severity 
of his symptoms is not pertinent to the claim until such time 
as his disorder is service connected.  There is accordingly 
no purpose to be served by remanding for medical examination 
at this time.  

Any remand that would only result in imposing additional 
burdens on VA, with no benefit flowing to the claimant, is to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  


Stressor

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Corroboration of every detail of a claimed stressor, 
including appellant's personal involvement, is not required; 
rather, a veteran needs only to submit independent evidence 
of a stressful event that is sufficient to imply his or her 
personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 
(2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  

In his correspondence with VA and in his testimony before the 
RO's DRO, the veteran cited the following in-service 
stressors: (1) a soldier named "Pothead" from an unknown 
unit was killed in an ambush in the An Khe Pass on an unknown 
date; (2) the veteran had to clean trucks containing blood 
and body parts; (3) the veteran was exposed to the danger of 
ambush and sniper fire while driving in convoys.  

In his testimony before the Board, the veteran testified 
that, on at least one occasion, he was exposed to an ambush 
while riding in a truck convoy.  His unit was not exposed to 
rocket or mortar fire, but a neighboring unit was attacked 
(in an unidentified location at an unidentified date).  

The veteran's job in the Republic of Vietnam was to salvage 
damaged vehicles, which sometimes entailed going on convoys 
to recover those vehicles from the sites where they had been 
disabled and working on vehicles with blood and body parts.  

Although the veteran has reported having combat experiences, 
the Board finds no independent basis for concluding that he 
participated in combat with the enemy during his service in 
the Republic of Vietnam.  

The veteran's Report of Discharge (DD Form 214) shows that he 
served in the Republic of Vietnam for 9 months; his military 
occupational specialty (MOS) was that of general vehicle 
repairman.  

However, the Board emphasizes that service in a combat zone, 
without more, is not sufficient to establish that a veteran 
engaged in combat with the enemy.  See e.g., Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

In this case, neither the veteran's DD Form 214 nor his STR 
nor his SPR provide any objective evidence to show that the 
veteran personally participated in combat with the enemy or 
received a combat-related wound or traumatic injury of any 
kind while he was in the Republic of Vietnam.  

The veteran told his VA therapist in December 2007 that he 
had finally gotten certain medals including a Combat Infantry 
Badge (CIB) and might also receive a Bronze Star Medal.  
While the award of a CIB would prove participation in combat, 
there is no supporting documentation of retroactive award of 
a CIB or other combat award.  The Board notes in that regard 
that there is no indication in the file that the veteran was 
an infantryman (MOS 11) and thus qualified to receive the 
CIB; SPR shows that, while in the Republic of Vietnam, the 
veteran served in MOS 63K (heavy equipment repairman) and MOS 
63C (senior vehicle repairman), not MOS 11.  

Engagement in combat is not necessarily determined simply by 
reference to the existence or nonexistence of certain awards 
or MOSs.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
However, in addition to the absence of any official indices 
of combat (Purple Heart Medal, CIB, etc.) there is lacking 
any unofficial indices of combat, such as lay statements 
("buddy statements").  

It is possible that the alleged ambushes and mortar attacks 
could, conceivably, be independently verifiable.  Pentecost, 
16 Vet. App. 124.  However, the veteran has not provided 
sufficient details or information to support an attempt to 
independently verify the occurrence of any such event while 
he was in the Republic of Vietnam, and the veteran has not 
provided any other supportive evidence-to include statements 
from former service comrades-to place him in the general 
vicinity of such attacks or otherwise to confirm a claim 
incident or event of his service.  In other words, combat has 
not been established by objective, competent, and factual 
evidence of record.  See VAOPGCPREC 12-99 at p. 4.  

Since combat has not been established, the claimed stressors 
cannot be verified based on the veteran's assertions alone; 
rather, a specific stressor must be independently 
corroborated.  

Indeed, the Board may not accept a veteran's uncorroborated 
account of his in-service stressor as evidence supporting a 
claim for PTSD if the claimed stressor is not related to 
combat.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Dizoglio, 9 Vet. App. 163, 166.  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 91.  

In this case, there is no independent basis whatsoever to 
support the veteran's assertions referable to any claimed in-
service stressor event.  The anecdotal experiences of the 
type cited by the veteran simply cannot be verified 
independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable.  In order to be researched, incidents must 
be reported and documented.").  

Under these circumstances, without more from the veteran, the 
Board must conclude that there is no verified or potentially 
verifiable stressor to support the claim of service 
connection for PTSD.  Simply stated, the occurrence of none 
of the specific in-service stressful experiences has been 
corroborated by objective credible evidence, and the record 
does not present any basis for further developing the record 
in this regard.  

The Board has carefully considered the credibility and 
competence of the veteran's lay statements regarding his 
stressors.  However, as noted, there must be objective 
evidence of participation in combat, or objective evidence of 
a noncombat-related stressor; the Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  Wood, 1 Vet. App. 190, 192.  


Diagnosis and Nexus

The file contains treatment records from a VAMC showing a 
diagnosis of PTSD, assigned by a psychiatrist.  

However, just because a physician or other health care 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the Board is 
required to grant the claim of service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board finds in its review of the record that the veteran 
does not identified with specificity any potentially 
verifiable in-service stressors.  Accordingly, there can be 
no medical evidence of nexus between any diagnosed PTSD and 
in-service stressors.  

Accordingly, the Board finds that the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  

However, absent any credible evidence that a claimed in-
service stressor occurred that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The Board's April 7, 2008 decision denying service connection 
for PTSD is vacated.  

Service connection for PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


